Eichaedson, Ch. J.,
delivered the opinion of the court:
This case was reported to the court by the Committee on War Claims of the House of Eepresentatives, December 22, 1884, under the provisions of the Bowman Act.
It appears that the claimant and John G-. Owen and Eichard G. Thomas claimed to be the owners of a large number of bales of cotton at Jackson, Tenn., which were taken by the Army of the United States about February, 1863, for use in the Army breastworks at that place.
*160That after a few weeks said cotton was removed from the breastworks and stored, and all but four bales were returned to said owners.
That said four bales the provost-marshal refused to surrender, because, as he said, the Government cotton was' short four or five bales, and he was going to keep these to make up for losses. What became of the cotton does not appear.
The facts show that this case came within the jurisdiction of the Captured and Abandoned Property Act of March 12, 1863 (12 Stat. L., 820), the right to maintain actions under which expired in two years after the suppression of the rebellion.
The cause of action is therefore barred within the meaning of the Bowman Act (22 Stat. L., 485), for the reason given in the case of Topp & Vance v. The United States (21 C. Cls. B., 488), and the court having no jurisdiction thereof the case is dismissed.
The clerk will report a copy of the foregoing to the Committee on War Claims of the House of Bepresentatives.
Nott, J., was absent when the case was submitted, and took no part in the decision.